     Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 1 of 23



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DAVID A. ZUBIK, BISHOP OF
 PITTSBURGH, AS TRUSTEE, ROMAN                      C.A. NO. 2:20-cv-1809
 CATHOLIC DIOCESE OF PITTSBURGH, A
 PENNSYLVANIA CHARITABLE TRUST
 and SAINT MARY OF THE MOUNT
 PARISH, A PENNSYLVANIA
 CHARITABLE TRUST

                        Plaintiffs

                v.
 CITY OF PITTSBURGH and SARAH QUINN

                        Defendants



                               VERIFIED COMPLAINT

       Plaintiffs, the Most Reverend David A. Zubik, Bishop of Pittsburgh ("Bishop

Zubik"), the Roman Catholic Diocese of Pittsburgh (the "Diocese") and the Saint Mary of

the Mount parish (the "Parish"), by and through their undersigned counsel, file the within

Complaint against Defendants, City of Pittsburgh (the "City") and Sarah Quinn, in her

professional and personal capacities, and state as follows:

                                     INTRODUCTION

       1.      This is an emergency action for injunctive, declaratory, compensatory, and

all other relief that the Court deems appropriate under the Religious Land Use and

Institutionalized Persons Act of 2000, 42 U.S.C. §§ 2000cc et seq. (the "RLUIPA"), United

States' civil rights law 42 U.S.C. § 1983, the First, Fifth, and Fourteenth Amendments to

the Constitution of the United States, Article 1, Section 3of the Constitution of the

Commonwealth of Pennsylvania, the laws of the Commonwealth of Pennsylvania
     Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 2 of 23



including 53 Pa. Cons. Stat. § 2962 and 10 P.S. § 81, as well as the City of Pittsburgh

Historic Designation Ordinance, City of Pittsburgh, Pennsylvania Code of Ordinances §

1101.03.

          2.   The City of Pittsburgh is currently considering designating the St. John

Vianney Church Building (the "Church Building") located at 225 Allen Street, Pittsburgh,

Pennsylvania 15210 as a historic structure based upon a recommendation by the Historic

Review Commission pursuant to the City of Pittsburgh Historic Designation Ordinance.

          3.   This consideration is premature as the Church Building is not fully and

finally closed for religious worship pursuant to Roman Catholic Church Canon Law and

doctrines.

          4.   The Diocese will suffer irreparable harm without relief, the balance of

harms favors the Diocese, and relief is in the public interest.

                                        THE PARTIES


          5.   Plaintiff the Most Reverend David A. Zubik, Bishop of Pittsburgh, is a

resident of Pittsburgh Pennsylvania and serves as Trustee of the property at issue in this

action.

          6.   Plaintiff Roman Catholic Diocese of Pittsburgh is a Pennsylvania charitable

trust whose trustee is the Most Reverend David A. Zubik, Bishop of Pittsburgh, and which

operates as the legal entity through which the Diocese furthers its religious mission in six

southwestern counties of Pennsylvania (Allegheny, Beaver, Butler, Greene, Lawrence, and

Washington).

          7.   Plaintiff Saint Mary of the Mount Parish is a Pennsylvania Charitable Trust,

separate from the Diocese whose Trustee is the Most Reverend David A. Zubik, who in his




                                             -2-
     Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 3 of 23




ecclesiastical role as Bishop of Pittsburgh serves as Trustee of the trust and Owner of Parish

real estate.

        8.     The central office of the Diocese is located at 111 Boulevard of the Allies,

Pittsburgh, Pennsylvania 15222.

        9.     The Roman Catholic Diocese of Pittsburgh is part of the Roman Catholic

Church which is subject to internal laws (Canon Law), procedures, and doctrines.

        10.    Defendant City of Pittsburgh is a Municipality located in Allegheny

County, Pennsylvania.

        11.    Defendant Sarah Quinn is a Preservation Planner for the Historic Review

Commission and an employee of the City of Pittsburgh.

                                VENUE AND JURISDICTION

        12.    This Court has jurisdiction over all federal claims pursuant to 28 U.S.C. §§

1331 and 1343, as the claims arise under the Constitution and laws of the United States and

seek redress for the deprivation, under the color of State law, of rights and privilege.

        13.    This Court has supplemental jurisdiction over the all State law claims

arising under the Constitution and laws of the Commonwealth of Pennsylvania under 28

U.S.C. § 1367(a) as such claims are part of the same case or controversy giving rise to the

claims over which this court has original jurisdiction.

        14.    This Court has jurisdiction over the requested declaratory relief under the

Federal Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.

        15.    The Court has personal jurisdiction over Defendant City of Pittsburgh

because it is incorporated in the Commonwealth of Pennsylvania.




                                            -3-
     Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 4 of 23



        16.     The Court has personal jurisdiction over Defendant Sarah Quinn because

she is a resident in and employee of the City of Pittsburgh, Pennsylvania.

        17.     Venue is proper in this District pursuant to 28 U.S.C. § 139l(b) as

Defendant City of Pittsburgh is incorporated within the Western District of Pennsylvania,

Defendant Sarah Quinn is a resident in and employee of the City of Pittsburgh, a substantial

part of the events or omissions giving rise to the action occurred within this district, and

the property that is the subject of this action is situated within the district.

                                         ALLEGATIONS

        18.     The Church Building, which was consecrated as Saint George, has been

continuously owned by the Successive Bishops of Pittsburgh as Trustee pursuant to canon

law as recognized by 10 PS § 81 since the 1800s.

        19.     The Church Building is still owned by the Bishop of Pittsburgh in his role

as Trustee, and as the result oflegitimate canonical processes, as Trustee for the Saint Mary

of the Mount Parish.

        20.     Bishop Zubik issued a Canonical Decree on January 23, 2016, which, inter

alia, closed the Church Building for worship subject to appeal within the Roman Catholic

Church.

        21.     Parishioners appealed this decree within the Church subject to the Roman

Catholic Church's Canon Law and procedures.

        22.     This appeal, upon consideration by the Congregation of the Clergy, a

judicial entity within the Roman Catholic Church, was accepted thereby nullifying the

Canonical Decree issued on January 23, 2016.




                                               -4-
     Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 5 of 23




       23.      On June 16, 2017, Bishop Zubik issued a new Canonical Decree noting that

due to the significant repairs necessary to make the Church Building safe for use and

suitable for divine worship, the lack of available and viable funds to pay for such necessary

repairs, and the proximity of the nearby parish, Saint Mary of the Mount, the Church

Building would be closed for worship.

       24.      The Canonical Decree issued on June 16, 2017 also transferred control and

ownership of the property to the Parish pursuant to Canon Law and procedures.

       25.      Parishioners were given the right to appeal the Canonical Decree of June

16,2017 within the Church subject to the Roman Catholic Church's Canon Law.

       26.      Parishioners have so appealed the Canonical Decree ofJune 16, 2017 within

the Church.

       27.      The canonical appeal is currently pending before the Supreme Tribunal of

the Apostolic Signatura of the Holy See, located at the Vatican, and no final decision has

been made pursuant to the Roman Catholic Church's Canon Law.

       28.      As such, the Church Building is not fully and finally closed for religious

worship pursuant to the Roman Catholic Church's Canon Law and Doctrines.

       29.      The United States recognizes "[t]he Holy See [as] the universal government

of the Catholic Church [which] operates from Vatican City State, a sovereign, independent

territory .... The Holy See, as the supreme body of government of the Catholic Church, is

a sovereign juridical entity under international law." U.S. Department of State, US.

Relations     With   the   Holy   See,   Published   August    27,   2020;    available   at:

https://www.state.gov/u-s-relations-with-the-holy-

see/#:~:text=The%20Holy%20See%2C%20as%20the,juridical%20entity%20under%20i




                                            -5-
     Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 6 of 23




ntemational%20law.&text=From%20l870%20to%201984%2C%20the,relations%20with

%20the%20Holy%20See.

        30.     The canonical appeal is pending before a legitimate and recognized judicial

body and the rule of comity applies.

        31.     Despite this pending appeal within the Roman Catholic Church as to the

exercise ofreligious worship and property, a private individual, Mark Wittman, nominated

the Church Building for historic designation to the City of Pittsburgh on or about April 13,

2020.

        32.     The City of Pittsburgh's Historic Review Commission ("HRC") accepted

this nomination for consideration despite Mark Wittman not being the owner of record of

the historical structure.

        33.     On or about June 25, 2020, Bishop Zubik and the Diocese, through their

agent, notified via email the HRC and the City generally, by and through its agents Yvonne

Hilton, City Solicitor, and Defendant Sarah Quinn, that the Church Building was not

canonically closed for religious worship and that the owners of the Church Building,

Bishop Zubik, the Diocese, and/or the Parish did not submit the nomination to be

designated as a historic structure and that it, in fact, opposes such designation.

        34.     Moreover, the email noted that the Church Building was not eligible for

historic designation pursuant to the City of Pittsburgh Historic Designation Ordinance (the

"Ordinance"), City of Pittsburgh, Pennsylvania Code of Ordinances § 1101.03, the

ordinance under which the nomination was made.

        35.      The Ordinance states that the "[n]omination of a religious structure shall

only be made by the owner(s) ofrecord of the religious structure." Id. at (a)(l)(a)(7).




                                             -6-
      Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 7 of 23



        36.    The Ordinance states that a religious structure is "[a]ny or all of the

following: church, cathedral, mosque, temple, rectory, convent, or similar structure used

as a place of worship." Pennsylvania Code of Ordinances§ 1101.02(h).

        37.    Because the Church Building is not canonically closed it is still, and

certainly was, used as a place of worship.

        38.    Moreover, if any ambiguity as to the purpose of the Ordinance remained,

then Councilman and later Mayor Robert O'Connor, in responding to a question about the

breadth of the Ordinance, stated the City of Pittsburgh's legislative intent:

        All you would have to do whether you, me or anyone would just go to the
        parish council, the Bishop or the pastor and say this building has been sitting
        here six years empty. Nobody is using it. Why don't we make it historic
        and the parish council might say that's a great idea. Let's take it to the
        Bishop and they may do that. ... if someone wants to make it historic, they
        would just go to the owner of the church or synagogue ... All they are saying
        is if someone wants to make the church parking lot historic, then just go to
        the parish council, go to the pastor and they can start the ball rolling.

        Hearing Committee Minutes, City Council.

       39.     Both the express language and legislative intent evidence that decisions as

to the designation of a religious structure should be left to the owner of said structure.

       40.     Moreover, this interpretation better comports with both the United States

and Pennsylvania Constitutions which leave purely religious decisions and disputes to be

decided, rightfully, by the religious institution. See U.S. Const. amend. I and Pa. Const.

art. 1, § 3.

       41.     This broader understanding of the Ordinance is also necessary pursuant to

the Pennsylvania Statutory Construction Act which states that in determining legislative

intent, it should be presumed that the legislative body "does not intend to violate the




                                             -7-
     Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 8 of 23




Constitution of the United States or of this Commonwealth." 1 Pa. Stat and Cons Stat. Ann.

§ 1922.

      42.      Additionally, municipalities are prohibited from "exercising powers

contrary to or in limitation or enlargement of powers granted by statutes which are

applicable in every part of this Commonwealth." 53 Pa. Cons. Stat. § 2962.

      43.      One such statute applicable in every part of the Commonwealth, 10 P.S. §

81, provides that property owned by a religious organization and used for, inter alia,

religious worship, is to have decisions regarding control and disposition vested in the

Bishop "in accordance with and subject to the rules and regulations, usages, canons,

discipline and requirements of the religious body, denomination or organization to which

such church, congregation, or religious society shall belong."

       44.     Because the effect of a historic designation requires that a landmark be

preserved in its current state in perpetuity and subjects decisions for any and all alterations

of the structure to state authority, the rights of Bishop Zubik, the Diocese, and the Parish,

to control and dispose of Church property is abrogated by the Ordinance.

       45.     The Ordinance, as applied here, not only infringes upon the religious

liberties of Bishop Zubik, the Diocese, and the Parish but is also in conflict with a law of

the Commonwealth of Pennsylvania.

       46.     As such, the City of Pittsburgh is prohibited from "exercising powers

contrary to or in limitation or enlargement of powers granted by" 10 P.S. § 81 and the

Constitutions of the United States and Pennsylvania.

       47.      Moreover, designating a religious structure as a historic structure is not

made to protect the lives, health, and/or safety of residents.




                                             -8-
      Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 9 of 23




       48.     Such designation is not, therefore, made in the public interest in any way

that justifies the abrogation of Bishop Zubik's, the Diocese's, and the Parish's religious

liberties.

       49.     On or about September 2, 2020, and after having been made aware of these

substantial issues with designating the Church Building as a historic structure, Defendant

Sarah Quinn and the HRC recommended to the City Council to approve the

recommendation.

       50.     Defendant Sarah Quinn was actively and continuously involved in the

process of designating the Church Building as a historic structure.

       51.     Defendant Sarah Quinn had knowledge, as a direct result of the June 25,

2020 email sent to her on behalf of the owner of the Church Building, of the absence of the

religious structure's nomination and/or consent and, in fact, was aware of the owner's

opposition to the Church Building's nomination and designation as a historic structure.

       52.     Defendant Sarah Quinn had knowledge, as a direct result of the June 25,

2020 email sent to her on behalf of the owner of the Church Building, that the Church

Building was not canonically closed for worship and was therefore, pursuant to the terms

of the City of Pittsburgh Historic Designation Ordinance, ineligible for historic designation

without the nomination by or consent of the owner.

        53.    Defendant Sarah Quinn, in her professional and personal capacity, acted

under the color of state law in proceeding with the historic structure designation process

when she knowingly and continuously ignored the expressed intent of the Church

Building's owner.




                                            -9-
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 10 of 23




      54.      The City of Pittsburgh provided notice to the Diocese of a public hearing,

scheduled for November 10, 2020, on designating the Church Building as a historic

structure on or about October 30, 2020.

      55.      Having notified, inter alia, the City Solicitor on or about June 25, 2020 and

again on or about September 1, 2020, the Diocese alerted the City Council of the pending

Canonical appeal and the myriad issues with designating the Church Building as a historic

structure on or about November 9, 2020.

      56.      Despite this, the City Council proceeded to hold the hearing on November

10, 2020 as to designating the Church Building as a historic structure and moved forward

with, based on information and belief, the review and approval of the designation by a

Committee of the City Council.

      57.      Based on information and belief, the final vote to designate the Church

Building as a historic structure is to be held on Monday, November 23, 2020 at or around

10:00AM.

      58.      The City Council has indicated that it will approve the designation at that

time thereby irreparably interfering with the religious practices and Canonical laws and

procedures of the Diocese, the Parish, and the Roman Catholic Church.

      59.      The imposition of restrictions attendant to the historical designation of the

Church Building will not only infringe upon the religious liberties of Bishop Zubik, the

Diocese, and the Parish, it will adversely impose additional difficulties in the disposition

and control of the Church Building in clear violation of the Constitutions of the United

States and Pennsylvania, the laws of the Commonwealth of Pennsylvania, and the

Ordinances of the City of Pittsburgh.




                                           - 10 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 11 of 23




        60.    The very acceptance of the nomination by the nominator, Mark Wittman, a

private individual was a violation of the exemption in the City of Pittsburgh Historic

Designation Ordinance.

        61.    The HRC lacked jurisdiction to consider the nomination, rendering its

consideration and subsequent recommendation null and void.

        62.    Transmission of the nomination and recommendation to the Pittsburgh City

Council was improper.

        63.    The nomination was not made by the owner of the Church Building, in

violation of the law, and further, was objected to by said owner, removing all authority, if

any ever existed, of the City to consider the nomination under its authority pursuant to the

Home Rule Charter of the City of Pittsburgh and the Optional Plans Law.

        64.    As such, all actions, since at least the Bishop's objection, are ultra vires as

they violate the Diocese's, the Parish's, and their Trustee's rights under 10 P.S. § 81.

        65.    Given these facts, Bishop Zubik, the Diocese, and the Parish are likely to

succeed on the merits of their claims; they are likely to suffer irreparable harm without

relief; the balance of harms favors Bishop Zubik, the Diocese, and the Parish; and relief is

in the public interest. See Issa v. School District of Lancaster, 847 F.3d 121, 131 (3d Cir.

2017)

        66.    Moreover, an injunction is necessary to prevent the immediate and

irreparable harm suffered by Bishop Zubik, the Diocese, and the Parish of the infringement

of their religious liberties, the interference with Canonical law and processes, and the

additional burdens imposed by designating the Church Building as a historic structure

without its approval and/or consent.




                                           - 11 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 12 of 23



        67.    These damages cannot be adequately compensated by money damages.

        68.    Refusing to grant the injunction will cause significantly greater harm than

granting it, as an injunction's temporary delay designating the Church Building as a historic

structure will not injure any party whereas such designation will injure the rights and

religious liberties of Bishop Zubik, the Diocese, and the Parish.

        69.    Issuing the injunction will preserve the status quo whereas refusing to grant

the injunction will permit the wrongful and injurious conduct to proceed along the

designation process as it has done repeatedly despite oft repeated warnings and notices of

harm.

        70.    Bishop Zubik, the Diocese, and the Parish are likely to prevail on the merits

of their claims as is evidenced by the myriad reasons noted in this Complaint.

        71.    The public interest will not be harmed as a historic designation is not made

for the health, safety, or welfare of the residents of the City of Pittsburgh and certainly not

in these interests in the immediate future.

        72.    As such, under Pennsylvania law, relief is necessary to prevent immediate

and irreparable harm that cannot be adequately compensated by money damages; greater

injury will occur from refusing to grant the injunction than from granting it; the injunction

will restore the parties to their status quo as it existed before the wrongful conduct; Bishop

Zubik, the Diocese, and the Parish are likely to prevail on the merits of their claims; the

injunction is reasonably suited to abate the offending activity; and the public interest will

not be harmed if the injunction is granted. See Brayman Const. Corp. v. Com. Dept. of

Transp., 13 A.3d 925,935 (Pa. 2011).

                                    CLAIMS FOR RELIEF




                                              - 12 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 13 of 23



                                         COUNTI

   Violation of the Religious Land Use and Institutionalized Persons Act of 2000
                           by Defendant City of Pittsburgh

       73.     Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

       74.     Defendant City of Pittsburgh, under the color of state law, has threatened to

substantially burden Bishop Zubik, the Diocese, and the Parish of their right to freely

exercise their religion by imposing a land use regulation.

       75.     The threatened action is made against a religious structure without the

consent of the owner in violation of the Defendant City of Pittsburgh's own ordinance.

City of Pittsburgh, Pennsylvania Code of Ordinances Title§ 1101.03(a)(l)(a)(7).

       76.     The violative land use regulation is imposed by a formal procedure in which

the government makes an individualized assessment.

       77.     Bishop Zubik, the Diocese, and the Parish are likely to succeed on the merits

of their claim as the land use restriction not only violates the RLUIP A, it is also made in

violation of the Defendant City of Pittsburgh's own ordinances prohibiting such conduct.

       78.     This determination will irreparably harm Bishop Zubik, the Diocese, and

the Parish by imposing significant restrictions on the religious structure owned by Bishop

Zubik, the Diocese, and the Parish.

       79.     As the owner and useful occupant of the religious structure threatened by

the violative land use regulation, the balance of harms weighs heavily in Bishop Zubik's,

the Diocese's, and the Parish's favor.

       80.     Enforcing prohibitions against government interference with Bishop

Zubik's, the Diocese's, and the Parish's free exercise ofreligion is in the public interest.



                                            - 13 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 14 of 23



                                        COUNT II

      Violation of the United States Constitution, Free Exercise of Religion and
               Establishment Clauses by Defendant City of Pittsburgh

       81.     Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

       82.     Defendant City of Pittsburgh, by considering imposing and implementing a

land use regulation in the manner described above, is threatening to impose a substantial

burden on the religious exercise of Bishop Zubik, the Diocese, and the Parish.

       83.     Defendant City of Pittsburgh, under the color of state law, has threatened to

deprive Bishop Zubik, the Diocese, and the Parish of their right to free exercise of religion

in violation of the First Amendment to the United States Constitution and made applicable

to the States by the Fourteenth Amendment.

       84.     There is no compelling governmental interest in imposing this substantial

burden on Bishop Zubik, the Diocese, and the Parish.

                                        COUNT II

 Violation of the Pennsylvania Constitution, Article 1, Section 3, Religious Freedom
                          By Defendant City of Pittsburgh

       85.     Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

       86.     Defendant City of Pittsburgh, by considering imposing and implementing a

land use regulation in the manner described above, is threatening to control and interfere

with the religious exercise of Bishop Zubik, the Diocese, and the Parish.

       87.     Defendant City of Pittsburgh, under the color of state law, has threatened to

deprive Bishop Zubik, the Diocese, and the Parish of their right to free exercise of religion

in violation of the Constitution of the Commonwealth of Pennsylvania.


                                           - 14 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 15 of 23



                                        COUNTIII

         Violation of the United States Constitution, Equal Protection Clause
                           By Defendant City of Pittsburgh

        88.      Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

        89.      The threatened action is made against a religious structure without the

consent of the owner in violation of the Defendant City of Pittsburgh's own ordinance.

City of Pittsburgh, Pennsylvania Code of Ordinances Title § 1101.03(a)(l)(a)(7).

        90.      The threatened action has continued without a meaningful chance to dispute

the violative process.

        91.      Defendant City of Pittsburgh, by considering imposing and implementing a

land use regulation in the manner described above, is threatening to deprive Bishop Zubik,

the Diocese, and the Parish of their right to equal protection of the laws by discriminating,

in violation of the Fourteenth Amendment to the United States Constitution, against the

Diocese and the Parish in the adoption, enforcement and application of its ordinances.

                                        COUNTIV

              Violation of the United States Constitution, Due Process Clause
                              By Defendant City of Pittsburgh

        92.      Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

        93.      The threatened action is made against a religious structure without the

consent of the owner in violation of the Defendant City of Pittsburgh's own ordinance.

City of Pittsburgh, Pennsylvania Code of Ordinances Title§ 1101.03(a)(l)(a)(7).

        94.      Defendant City of Pittsburgh, by considering imposing and implementing a

land use regulation in the manner described above, is threatening to deprive Bishop Zubik,


                                           - 15 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 16 of 23



the Diocese, and the Parish of their right to due process of law, in violation of the

Fourteenth Amendment to the United States Constitution, by arbitrarily applying the

Defendant City of Pittsburgh's own ordinances and denying Bishop Zubik, the Diocese,

and the Parish the use of their property.

                                            COUNTV

   Violation of the United States Constitution, Fifth and Fourteenth Amendment
                          By Defendant City of Pittsburgh

       95.        Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

        96.       Designating the Church Building as a historic structure by Defendant City

of Pittsburgh so severely limits the uses of the Church Building such that Bishop Zubik,

the Diocese, and the Parish are effectively deprived of the reasonable use and/or value of

their property.

        97.       Designating the Church Building as a historic structure by Defendant City

of Pittsburgh imposes significant burdens on Bishop Zubik, the Diocese, and the Parish

and forces Bishop Zubik, the Diocese, and the Parish alone to bear public burdens that in

all fairness and justice should be borne by the public as a whole.

        98.       Designating the Church Building as a historic structure is a regulatory

taking of property.

        99.       No compensation has been made, nor is just compensation possible, for this

infringement of the religious liberties of Bishop Zubik, the Diocese, and the Parish.

        100.      The Ordinance is unconstitutionally vague and fails to give the public, and

here specifically Bishop Zubik, the Diocese, and the Parish, fair warning as to prohibited

conduct and allows for arbitrary and discriminatory acts.



                                             - 16 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 17 of 23



        101.      The nominator, Mark Wittman, lacked standing to nominate the Church

Building for designation as a historical structure.

        102.      As the nominator lacked standing to nominate the Church Building, the

continuation of the historical structure designation process violates the procedural due

process rights of Bishop Zubik, the Diocese, and the Parish.

        103.      Defendant City of Pittsburgh had, and continues to have, no jurisdiction to

consider the nomination.

        104.      Defendant City of Pittsburgh, knowing of these legion procedural defects,

continue to consider the Church Building for designation as a historical structure in clear

violation of the procedural due process rights of Bishop Zubik, the Diocese, and the Parish.

        105.      Bishop Zubik, the Diocese, and the Parish were not given the opportunity

to cross-examine or meaningfully dispute or halt the historical structure designation

process in clear violation of the procedural due process rights of Bishop Zubik, the Diocese,

and the Parish.

        106.      Defendant City of Pittsburgh, by considering imposing and implementing a

land use regulation in the manner described above, is threatening to deprive Bishop Zubik,

the Diocese, and the Parish of their right to due process oflaw, in violation of the Fifth and

Fourteenth Amendments to the United States Constitution.

                                         COUNT VI

                    Violation of 42 U.S.C. § 1983, Civil Rights Violation
                                By Defendant Sarah Quinn

        107.      Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.




                                             - 17 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 18 of 23



          108.   Defendant Sarah Quinn professionally, in her capacity as a Preservation

Planner for the Historic Review Commission and an employee of the City of Pittsburgh,

and personally was made aware of the myriad procedural and substantive defects in the

designation process of the Church Building as a historic structure.

          109.   Defendant Sarah Quinn professionally, in her capacity as a Preservation

Planner for the Historic Review Commission and an employee of the City of Pittsburgh,

and personally was acting under color of state law and city ordinance.

          110.   Defendant Sarah Quinn professionally, in her capacity as a Preservation

Planner for the Historic Review Commission and an employee of the City of Pittsburgh,

and personally did, knowing of the legion procedural and substantive defects in the

designation process of the Church Building as a historic structure, willfully continue the

process in clear violation of the religious liberties of Bishop Zubik, the Diocese, and the

Parish.

          111.   Defendant Sarah Quinn's intentional conduct, despite the knowing violation

of the law and the rights of Bishop Zubik, the Diocese, and the Parish, was committed with

disregard to the rights and privileges of Bishop Zubik, the Diocese, and the Parish.

          112.   Defendant Sarah Quinn's conduct deprived Bishop Zubik, the Diocese, and

the Parish of the rights, privileges, and/or immunities secured to them by the Constitutions

and laws of the United States and the Commonwealth of Pennsylvania including, without

limitation, their right to exercise their religion freely without interference by the

government, their due process rights, their right to equal protection under the law, and their

right to control and dispose ofreligious property.

                                        COUNT VII




                                            - 18 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 19 of 23



                             Violation of Pennsylvania Law
                             By Defendant City of Pittsburgh

       113.    Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

       114.    Pennsylvania law prohibits municipalities from "[e]xercis[ing] powers

contrary to or in limitation or enlargement of powers granted by statutes which are

applicable in every part of the Commonwealth. 53 Pa. Cons. Stat.§ 2962.

       115.    Moreover, Pennsylvania law vests the power to control and dispose of

church property in the Bishop or other appropriate religious authority. 10 P.S. § 81.

       116.    The effect of a historic designation requires that a landmark be preserved in

its current state in perpetuity; prohibiting, or at least severely limiting, alterations,

conversions or demolition.

       117.    Designating the Church Building as a historic structure will abrogate the

powers to control and dispose of the property vested in the Bishop.

       118.    Such designation is not rationally related to the health, safety or welfare of

the residents of the City of Pittsburgh and as such, the City of Pittsburgh through its

agencies, boards and commissions and City Council lack the authority under the Home

Rule Charter and Optional Plans Law to take actions which violate the Bishop's statutory

rights under 10 P.S. § 81.

                                      COUNT VIII

                               Violation of City Ordinance
                             By Defendant City of Pittsburgh

       119.    Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.




                                           - 19 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 20 of 23




        120.    The City of Pittsburgh Historic Designation Ordinance requires that the

"[n]omination of a religious structure shall only be made by the owner(s) of record of the

religious structure."     City of Pittsburgh, Pennsylvania Code of Ordinances §

1101.03(a)(l)(a)(7).

        121.    A "religious structure" is defined by the Ordinance as "[a]ny or all of the

following: church, cathedral, mosque, temple, rectory, convent, or similar structure used

as place of religious worship." City of Pittsburgh, Pennsylvania Code of Ordinances §

1101.02(h).

        122.    The Church Building is currently, and was previously, used as a place of

religious worship.

        123.    The Bishop Zubik as trustee of the Church Building owned by the Diocese

and the Parish, did not nominate the Church Building for consideration to be designated a

historic structure.

        124.    In fact, Bishop Zubik has expressly and repeatedly emphasized his

opposition to the designation of the Church Building as a historic structure.

        125.    The actions of the City of Pittsburgh and the imminent vote by the City

Council are in clear violation of the City of Pittsburgh Historic Designation Ordinance.

                                        COUNTIX

                                 Declaratory Judgment
                          Against Defendant City of Pittsburgh

        126.    Bishop Zubik, the Diocese, and the Parish incorporate by reference the

allegations in the paragraphs above as though fully set forth herein.

        127.    This is an action for, inter alia, declaratory judgment pursuant to 28 U.S.C.

§§ 2201 and 2202.



                                            - 20 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 21 of 23



        128.      There is a controversy involving the rights of Bishop Zubik, the Diocese,

and the Parish.

        129.      Bishop Zubik, the Diocese, and the Parish are claiming rights and legal

interest in the St. John Vianney Church Building that is cun-ently being considered by

Defendant City of Pittsburgh for historic designation.

        130.      The controversy is between parties with real and adverse interest and the

issue is ripe for judicial declaration.

        131.      Bishop Zubik, the Diocese, and the Parish seek a declaration that the Church

Building may not be designated a historic structure without the consent of Bishop Zubik,

the Diocese, and/or the Parish; that the consideration process is impermissible at this time,

and that any designation, notice, or other finding by Defendant City of Pittsburgh is

unlawful.

                                   PRAYER FOR RELIEF

        WHEREFORE, the Most Reverend David A. Zubik, Bishop of Pittsburgh, the

Roman Catholic Diocese of Pittsburgh and the Saint Mary of the Mount parish respectfully

request that this Court grant the following relief:

        A.        A temporary and permanent injunction ban-ing the City of Pittsburgh, its

officers, agents, employees, and attorneys from issuing, enforcing, or endeavoring to

enforce the designation of the St. John Vianney Church Building as a historic structure;

        B.        A declaration that the St. John Vianney Church Building is a religious

structure and that the efforts to designate it as a historic structure are void, invalid, and

unconstitutional as violating the Free Exercise protections of the Constitutions of the

United States and the Commonwealth of Pennsylvania, the right to Equal Protection and




                                             - 21 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 22 of 23



Due Process of the law as protected by the United States, and the Religious Land Use and

Institutionalized Persons Act of 2000;

        C.      An award of compensatory damages;

        D.      An award of Bishop Zubik' s, the Diocese of Pittsburgh's and the Saint Mary

of the Mount parish's attorneys' fees, and other fees and costs, incurred in having to bring

this litigation; and

        E.      Such other and further relief as this Court deems just and proper.



                                                    Respectfully submitted,

                                                    CLARK HILL PLC




Dated: November 20, 2020                            By: Isl Sebastian M Fischer
                                                        Allen M. Lopus
                                                        Pa. I.D. No. 76544
                                                        Sebastian M. Fischer
                                                        Pa. I.D. No. 327758

                                                        Firm ID. No. 282
                                                        301 Grant St., 14th Floor
                                                        Pittsburgh, PA 15219
                                                        Telephone: (412) 394-2447

                                                    Counsel for David A. Zubik, Bishop of
                                                    Pittsburgh, As Trustee, Roman Catholic
                                                    Diocese ofPittsburgh, A Pennsylvania
                                                    Charitable Trust and Saint Mary of the Mount
                                                    Parish, A Pennsylvania Charitable Trust




                                           - 22 -
    Case 2:20-cv-01809-WSH Document 1 Filed 11/20/20 Page 23 of 23




                                    VERIFICATION

       I, Thomas W. Kunz, a duly authorized representative of the Roman Catholic

Diocese of Pittsburgh and Saint Mary of the Mount parish, have read the foregoing Verified

Complaint. The statements of fact contained therein are true and correct to the best of my

personal knowledge, information, and belief.

       This statement and verification are made subject to the penalties of 18 U.S.C. §

1621 relating to perjury generally which provides that ifl make knowingly false averments,

I may be subject to criminal penalties.




Date: November 1,.0     2020
                                                Printed Name: Thomas W~
                                                Title: Associate General Secretary and Vicar
                                                       for Canonical Services
